IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 3, 2008

                                     No. 08-20086                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LUCILLE R KELLEY

                                                  Plaintiff-Appellant
v.

HUMBLE INDEPENDENT SCHOOL DISTRICT

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:07-CV-3721


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Lucille R. Kelley, proceeding pro se, challenges the Federal Rule of Civil
Procedure 12(b)(6) dismissal, with prejudice, of her age-discrimination action
against the Humble Independent School District (Humble).
       Kelley is a former substitute teacher for Humble. In October 2003,
Humble terminated Kelley’s employment.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-20086

      In December 2003, Kelley began to pursue a claim against Humble under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.
(ADEA), by filing a charge with the Equal Employment Opportunity
Commission. In March 2004, the EEOC sent a right-to-sue letter to Kelley,
closing its file because it was “unable to conclude that the information obtained
establishe[d] violations of the statutes”. In May 2004, Kelley filed an ADEA
action against Humble in Texas state court. In July 2005, that court granted
summary judgment in favor of Humble on all claims.
      Kelley appealed; and, in March 2007, the Texas appellate court affirmed.
In August 2007, the Texas Supreme Court denied Kelley’s petition for review;
and, in October 2007, it denied rehearing.
      Having fully litigated her age-discrimination claim in Texas state court,
Kelley, in November 2007, filed, in federal court, her second ADEA action
against Humble. This action, like the first state-court action, was based upon
her October 2003 termination by Humble. The district court granted Humble’s
motion to dismiss under Rule 12(b)(6), concluding that claim preclusion bars the
second ADEA action against Humble and, additionally, that the second action
is time-barred under the ADEA. 29 U.S.C. § 626(e).
      “A district court’s ruling on a Rule 12(b)(6) motion is subject to de novo
review.” Jackson v. City of Beaumont Police Dep’t, 958 F.2d 616, 618 (5th Cir.
1992). “The motion may be granted only if it appears that no relief could be
granted under any set of facts that could be proven consistent with the
allegations.” Id. (internal quotation marks and citations omitted). “Conversely,
‘when the allegations in a complaint, however true, could not raise a claim of
entitlement to relief, this basic deficiency should . . . be exposed at the point of
minimum expenditure of time and money by the parties and the court.’”
Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Bell Atlantic Corp.
v. Twombly, 127 S. Ct. 1955, 1966 (2007) (internal quotation marks omitted)).

                                         2
                                   No. 08-20086

      Claim preclusion “bars the litigation of claims that either have been
litigated or should have been raised in an earlier suit”. Southmark Corp. v.
Coopers & Lybrand, 163 F.3d 925, 934 (5th Cir. 1999) (citing Super Van Inc. v.
San Antonio, 92 F.3d 366, 370 (5th Cir. 1996)). A prior judgment forecloses
relitigation of “the very same claim, whether or not relitigation of the claim
raises the same issues as the earlier suit”. New Hampshire v. Maine, 532 U.S.
742, 748 (2001). Kelley is pursuing the same age-discrimination claim that she
brought in Texas state court. Indeed, in her reply brief, Kelley states she “is still
challenging the Texas 164th District Court’s decision granting . . . Summary
Judgment”.
      It is clear that this age-discrimination claim has been fully litigated in
Texas state court; and, essentially for the reasons stated in its comprehensive
and well-written opinion, the district court correctly concluded that claim
preclusion prevents Kelley’s relitigating this claim in federal court.
(Accordingly, we need not address the alternative time-bar ruling.)
      AFFIRMED.




                                         3